Citation Nr: 0317687
Decision Date: 07/25/03	Archive Date: 10/02/03

DOCKET NO. 00-08 108               DATE JUL 25, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUE

Entitlement to service connection for an acquired psychiatric
disorder.

REPRESENTATION

Veteran represented by: Sandra E. Booth, Attorney

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD 

R. M. Panarella, Counsel

INTRODUCTION

The veteran served on active duty from August 1973 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from the February 2000 rating decision of the Department of
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO). This
rating decision found that the veteran had failed to submit new and
material evidence to reopen his claim of entitlement to service
connection for an acquired psychiatric disorder.

The RO had initially denied service connection for an inadequate
personality disorder or nervous condition in April 1981. The RO
again denied service connection for a nervous condition in April
1986, and the denial was upheld by a January 1988 Board decision.
In a May 1997 rating decision, the RO found that the veteran had
failed to submit new and material evidence to reopen his claim.
This rating decision was confirmed by a November 1998 Board
decision.

In relation to the current appeal, the Board upheld the RO's
February 2000 denial in a March 2001 decision, and the veteran
appealed to the U.S. Court of Appeals for Veterans Claims (Court).
In a Memorandum Decision issued in December 2002, the Court vacated
the March 2001 Board decision and remanded the case pursuant to 38
U.S.C.A. 7252(a). In the Joint Motion for Remand granted by the
Court, it was found that the opinion of the veteran's private
physician constituted new and material evidence. Consequently, the
Board was directed to readjudicate the veteran's claim on the
merits. Accordingly, the Board will proceed with appellate review
of entitlement to service connection for an acquired psychiatric
disorder.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
this appeal has been obtained.

2 -

2. The medical evidence of record shows that the veteran's current
psychiatric disorder was manifested during active service.

CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in or aggravated by
active service. 38 U.S.C.A. 1110, 5103A, 5107 (West 1991 & Supp.
2002); 38 C.F.R. 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 3.304
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans Claims
Assistance Act of 2000 (VCAA) became law. The VCAA applies to all
pending claims for VA benefits, and redefines the obligations of VA
with respect to the duty to assist and includes an enhanced duty to
notify a claimant of the information and evidence necessary to
substantiate a claim for VA benefits. See 38 U.S.C. 5103, 5103A
(West Supp. 2002); 38 C.F.R. 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent
possible. First, VA must notify the veteran of evidence and
information necessary to substantiate his claim and inform him
whether he or VA bears the burden of producing or obtaining that
information or evidence. See 38 U.S.C. 5103A (West Supp. 2002);
Quartuccio v. Principi, 16 Vet. App. 183 (2002). In the present
case, the veteran was informed of the evidence needed to
substantiate his claim by means of the February 2000 rating
decision, the March 2000 Statement of the Case, and the March 2001
Board decision. The veteran was informed of the basis for the
denial of his claim, the type of evidence that he needed to submit
to substantiate his claim, and the regulations pertinent to his
claim. Therefore, the Board finds that the notice requirements of
38 U.S.C.A. 5103 of the new statute were satisfied.

- 3 -

VA must also make reasonable efforts to assist the veteran in
obtaining evidence necessary to substantiate the claim for the
benefit sought, unless no reasonable possibility exists that such
assistance would aid in substantiating the claim. 38 U.S.C.A. 5103A
(West Supp. 2002). Here, the RO considered service medical records,
VA clinical records, and private treatment records. The veteran
submitted lay statements and presented testimony at personal
hearings before the RO. Accordingly, the Board concludes that the
record as it stands is complete and adequate for appellate review
and that no further action is necessary to meet the requirements of
the Veterans Claims Assistance Act of 2000.

According to the law, service connection will be granted if it is
shown that a veteran has a disability resulting from an injury or
disease contracted in the line of duty, or for aggravation of a
preexisting injury or disease. 38 U.S.C.A. 1131 (West 1991 & Supp.
2002); 38 C.F.R. 3.303 (2002). Generally, to prove service
connection, a claimant must submit (1) medical evidence of a
current disability, (2) medical evidence, or in certain
circumstances lay testimony, of in-service incurrence or
aggravation of an injury or disease, and (3) medical evidence of a
nexus between the current disability and the in-service disease or
injury. Pond v. West, 12 Vet. App. 341, 346 (1999). Where the
determinative issue involves a medical diagnosis, competent medical
evidence is required. This burden typically cannot be met by lay
testimony because lay persons are not competent to offer medical
opinions. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95
(1992).

The mere fact of an in-service injury is not enough; there must be
chronic disability resulting from that injury. If there is no
evidence of a chronic condition during service, or an applicable
presumption period, then a showing of continuity of symptomatology
after service is required to support the claim. See 38 C.F.R.
3.303(b) (2002). Evidence of a chronic condition must be medical,
unless it relates to a condition to which lay observation is
competent. See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).
If service connection is established by continuity of
symptomatology, there must be medical evidence that relates a
current condition to that symptomatology. Id. Service connection
may also be granted for any disease diagnosed after discharge, when
all the evidence establishes that the

4 -

disease was incurred in service. See 38 C.F.R. 3.303(d) (2002). In
addition, a psychosis is a chronic disease that is subject to
presumptive service connection if manifested within a year of
separation from service to a degree of 10 percent or more. 38
C.F.R. 3.307, 3.309 (2002).

The veteran claims that his psychiatric disorder was incurred in or
aggravated by active service. Specifically, the veteran submitted
several descriptions of alleged mistreatment by superior officers
that he believes caused his psychiatric disorder. This mistreatment
included numerous incidents of harassment, including physical
injury and the denial of sick leave privileges. At his personal
hearing before the RO in July 1991, the veteran described symptoms
of his agoraphobia, depression, and anxiety. At his personal
hearing before the RO in October 1997, the veteran testified
concerning his current psychiatric diagnoses and his experiences in
service. He stated that his symptoms of agoraphobia and panic
disorder began in service, and that the diagnosis of personality
disorder in service was incorrect.

The veteran also submitted several lay statements in support of his
claim. In March 1981, the veteran's wife and mother submitted
statements concerning his nervous condition and epigastric symptoms
following discharge from active service. In February 1991, the
veteran's mother and brother-in-law submitted statements concerning
his psychiatric symptoms since discharge from active duty. A former
service comrade of the veteran wrote a statement in May 1998. He
described the incidents of mistreatment that the veteran sustained
while on active duty. Finally, in May 2001, the veteran's sister
described his current psychiatric symptoms.

The medical evidence associated with the claims file consists of
the service medical records, VA clinical records, and various
private medical records. The service medical records include
records from Aultman Hospital dated June 1973 which show that the
veteran presented with severe abdominal pain and was assessed with
gastroenteritis. At that time, the veteran reported that he was
nervous and tense, and that he took nerve medicine regularly. The
service medical records disclose that the veteran complained of
abdominal pain and vomiting from January through April 1974. He was
generally assessed with gastroenteritis. In November 1974, the

5 -

medical impression was nervous stomach and the veteran was
prescribed Thorazine. At an examination that month, the veteran
reported numerous physical symptoms, as well as psychiatric
complaints of nervousness, depression, worry, and trouble sleeping.

Also in November 1974, a chaplain requested a psychiatric
consultation. The chaplain reported that the veteran constantly
complained of nervousness, was constantly depressed, weeped
copiously, and had difficulty relating to peers. The chaplain
believed that the veteran would not adjust to a military
environment. Later in the month, a psychiatric note indicated that
the veteran had been seen and that the diagnosis was inadequate
personality. An.unsuitable discharge was recommended. The note also
stated that a full report was to follow, but no psychiatric report
is associated with the service medical records.

Treatment records from J. E. Slingluff, D.O., reveal that the
veteran initially presented in April 1975 with complaints of
nervousness. He reported that he had been prescribed Thorazine in
service. Dr. Slingluff changed the prescription to Valium. The
veteran was seen again in November 1975 and diagnosed with acute
anxiety neurosis. The veteran continued to be treated for
nervousness, including a nervous stomach, and continued to use
Valium, through February 1979.

VA treatment records show that the veteran presented in March 1978
with complaints of a nervous stomach and insomnia. He reported that
he had been nervous since his discharge from active service. He was
assessed with chronic anxiety with gastrointestinal symptoms. At a
February 1981 VA psychiatric examination, the veteran reported that
he had no psychiatric problems other than a nervous stomach. The
examiner found no clinical evidence of an underlying psychiatric
disorder and rendered no psychiatric diagnosis.

Records from Molly Stark Hospital show that the veteran was
admitted in July 1975, November 1976, and December 1985 due to
chronic alcoholism. In December 1985, the veteran reported that he
used Librium for a nervous condition. VA treatment records from
1984 through 1987 show that the veteran continued to

- 6 -

use psychiatric medication. During this time period, the veteran
complained of anxiety attacks, depression, gastrointestinal
symptoms, and feelings of paranoia. The diagnostic impressions
included paranoid personality, schizophrenia, panic disorder with
agoraphobia, and schizoaffective disorder. The veteran was
hospitalized in January 1987 with an acute exacerbation of paranoid
schizophrenia.

Records from the Mental Health Center of Western Stark County show
that the veteran was followed from March 1988 to September 1993. In
May 1988, a psychiatric evaluation was performed by Nathanael
Sidharta, M.D. The veteran was diagnosed with panic disorder with
agoraphobia, personality disorder, major depression, and alcohol
dependence. Dr. Sidharta identified these same diagnoses in a May
1990 psychiatric report. The veteran continued to have ongoing
symptoms of depression, anxiety attacks, and paranoid thoughts. In
an August 1991 report, Dr. Sidharta wrote that the veteran was
permanently and totally disabled due to his panic disorder with
agoraphobia and depression. At the time of his discharge from
treatment, the veteran was functioning, but his anxiety and
depression continued.

At a July 1990 VA psychiatric examination, the veteran reported
panic attacks since 1973, and depression and paranoia. He used
several psychiatric medications. The examiner diagnosed the veteran
with anxiety disorder, panic disorder with agoraphobia, major
affective disorder, paranoid disorder, and alcohol dependency. At
a September 1991 VA examination, the veteran was diagnosed with
panic disorder, alcohol abuse, and paranoid personality. At an
August 1992 VA examination, the veteran was diagnosed with chronic
panic disorder with agoraphobia and paranoid personality disorder.

VA treatment records from December 1995 through October 1997 show
that the veteran was followed regularly for panic disorder with
agoraphobia, schizoaffective disorder, and paranoid personality.
His symptoms continued to include depression, anxiety, panic
attacks, and paranoid thoughts. In a January 2000 letter, Dr.
Slingluff wrote that he had treated the veteran in the early 1970's
for nervousness.

- 7 -

He opined that the veteran was mentally impaired compatible with
psychotic disease or disorder after his discharge from the Marine
Corps.

A VA discharge instruction sheet dated March 2001 diagnosed the
veteran with alcohol dependence and post-traumatic stress disorder.
VA hospital records show that the veteran was admitted in March an-
@' September 2001 for exacerbations of anxiety, depression, and
panic attacks. His diagnoses included alcohol dependence,
depression, history of schizoaffective disorder, history of
substance induced anxiety disorder, and history of panic disorder
with agoraphobia.

Based upon the above facts, the Board finds that the evidence
supports a grant of service connection for an acquired psychiatric
disorder. The veteran clearly has a current psychiatric disorder;
therefore, the only question before the Board is whether that
psychiatric disorder is related to the veteran's period of active
service. Notably, the veteran had symptoms nervousness, depression,
and gastrointestinal complaints in service. The veteran thereafter
sought treatment for these symptoms within a year of his discharge
from active duty. The records of Dr. Slingluff document that the
veteran received treatment for the same complaints that he had in
service. The veteran subsequently presented to both VA and private
treatment providers with the same psychiatric complaints of
anxiety, depression, and paranoid thoughts.

In this respect, the Board finds that the veteran has shown
continuity and chronicity of symptoms since his discharge from
active duty. The Board finds that this continuity of symptomatology
outweighs the diagnosis of inadequate personality rendered in
service. The Board notes that the service medical records do not
include a full psychiatric report to support the finding of
inadequate personality, and that the veteran was prescribed
Thorazine in service, a medication used for psychiatric disorders.

The Board @er observes that Dr. Slingluff has opined that the
veteran had a psychosis after his discharge from the Marine Corps.
Although the veteran was initially treated by Dr. Slingluff for
anxiety, a finding of psychosis would be

- 8 -

consistent with the subsequent diagnoses assigned to the veteran's
symptoms. As the veteran received treatment from Dr. Slingluff
within one year of discharge from service, a diagnosis of a
psychosis during this time period would permit a presumptive grant
of service connection. However, regardless of whether the veteran
had a psychosis within one year of active service, the Board finds
that the veteran's acquired psychiatric disorder was present during
his period of active service.

Finally, the Board acknowledges that the records from Aultman
Hospital show that the veteran had some complaints of nervousness
prior to entering active service. However, the Board finds that,
even if this hospital report were sufficient to overcome the
presumption of soundness, the veteran's psychiatric disorder was
clearly aggravated during active service in that he sustained a
permanent worsening of his condition following active duty.
Accordingly, the benefit sought on appeal is granted.

ORDER

Service connection for an acquired psychiatric disorder is granted.

WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115

9 -

Stat. 976 (2001). In the meanwhile, please note these important
corrections to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

10-



